Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 4 March 1783
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            Dear general
                            Paris March 4. 1783
                        
                        nothing but the happy event upon which I give you Joy could Lessen my grief, while I think how far I am from
                            your excellency; when I reflect that this sheet of paper must cross the atlantick—before it comes to your hands. is it the
                            fate of man that no happiness is perfect and absolute. must the blessings of peace, be separated from others of
                            friendship? I have seen your head crowned with Jewels and they suited very well the majesty of your countenance, but I
                            wished to see your forehead orned with the olive, which suits as well the mildness of your features,
                            and still more that of your heart. remember, my dear General, that you did not altogether discourage my hope to see your
                            excellency in my country I am asked here every day, shall we see your great Washington? what
                            can I answer? I have no courage to disapoint their fond expectation indeed, my dear general, if you are pleased with the
                            alliance, if you wish to preserve a good harmony between france and america, you must yeld to my entreaties. Some bad
                            consequences could follow your refusal; and, be it said in confidence I am afraid, less some french man of war might go up
                            to the Patowmack, land a party of soldiers, an carry you away I Know moreover that the Marquess will
                            make use of all his interest to obtain the command of the expedition this pirate is
                            Mercyless. even Mrs Washington is exposed by the degredatory
                            scheme; and the french in spite of their respect to the ladies—will approve the measure and sentence
                            the prisoners pray my dear general pay some attention to this hint and do not lose
                            time to prevent the enterprise. the only way to escape is to send me a positive
                            assurance that you are coming, Oh! my dear general, would I hope to see the day where you land upon the french
                            coast, my impatience should be a Kind of fever, and I would give to 
                                Time
                             those rapid wings which 
                                Fame
                             employed, for seven years past to spread your name all over the world; this very idea stop
                            my pain, and methinksthat it is only in your bosom that I can express the feelings of respect
                            gratitude and admiration with which I have the honor to be your most humble and obedient servant
                        
                            le Ch. de chastellux
                        
                        
                            will you be so good to present my respect to Mrs Washington and to recall me to the remembrance, of the
                                gentlemen of your household even your family. Peculiary to the colonel Tighman  humphries, and Trumbull and to  Walker.
                            A great change takes place in the brittish cabinet. I have received the tidings with the Greatest
                                indiference, for it matter not, when the patient is dead, what doctor anatomise the corpse and inquire into the cause
                                of his death.
                        
                    